United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.B., Appellant
and
DEPARTMENT OF THE ARMY, ANNISTON
ARMY DEPOT, Aniston, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Ray Vanschoubroek, for the appellant
Office of Solicitor, for the Director

Docket No. 08-1495
Issued: December 11, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On April 28, 2008 appellant filed an application for review of the Office of Workers’
Compensation Programs’ February 12, 2008 decision denying her claim. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant has established that she sustained chronic obstructive
pulmonary disease (COPD) in the performance of duty due to accepted workplace exposures.
FACTUAL HISTORY
On August 30, 2006 appellant, then a 48-year-old heavy mobile equipment repairer, filed
an occupational disease claim (Form CA-2) asserting that she developed occupational asthma
and COPD due to workplace exposures to dust and dirt. She stated that she first realized that her
condition was causally related to her employment on May 2, 2006 while she was cleaning and
stripping floors. In a statement dated August 28, 2006, appellant indicated that, on May 2, 2006,

she became severely congested and unable to breathe while sweeping and dusting at work, and
she was eventually transported to an emergency room.
The record contains a May 2, 2006 report, bearing an illegible signature, from Alabama
Emergency Medical Services. The report reflects that appellant was seen on that date for an
asthma attack.
Appellant was treated by Dr. Donald Casey, a Board-certified osteopath, specializing in
family medicine. In a May 16, 2006 report, Dr. Casey diagnosed occupational asthma and
cervical facet syndrome. He opined that appellant was unable to work due to severe shortness of
breath. Dr. Casey stated that he had reviewed a chest x-ray which was negative for COPD at that
time. On July 14, 2006 he diagnosed occupational asthma and COPD.
In a decision dated February 7, 2007, the Office denied appellant’s claim on the grounds
that the medical evidence did not establish that the claimed medical conditions were causally
related to the established work events.
In a report dated February 2, 2007, Dr. Casey stated that appellant had a long-standing
history of asthma and COPD, which had been intermittent and mild in nature until her exposure
to dust particles at work. He indicated that she had an onset of severe shortness of breath which
required ambulance response and hospitalization. Dr. Casey opined that appellant’s work
episode and chronic disability were directly related to exposures at work.
On March 6, 2007 appellant requested a telephonic hearing, which was conducted on
July 12, 2007. She testified that, prior to her work exposure to dust and dirt, she had a slight case
of asthma, but did not suffer from COPD. Appellant stated that, after her work exposure, she
was required to take medication for COPD.
Appellant submitted a report dated June 15, 2006 from Dr. Rohit Patel, a Board-certified
internist, specializing in pulmonary diseases, who provided an interpretation of a complete
pulmonary function study. Testing revealed normal FEV1, FVC and mild reduction in
FEV1/FVC ratio, suggestive of mild obstructive lung disease with a 17 percent response to
bronchodilators. Dr. Patel found mild increase in lung volume suggestive of hyperinflation.
By decision dated August 20, 2007, the Office hearing representative reversed the
February 7, 2007 decision. He accepted that appellant experienced severe breathing problems on
May 2, 2006 while cleaning the workplace, and that the medical evidence was sufficient to
establish that appellant sustained an aggravation of occupational asthma. However, the hearing
representative determined that the medical evidence was insufficient to establish that she had
developed COPD, or any ongoing disability, as a result of occupational exposure. Finding that
appellant had presented a prima facie case regarding COPD, he remanded the case for further
development of the medical evidence, including a determination as to whether appellant’s
asthma aggravation was temporary or permanent, and whether appellant had developed workrelated COPD. On August 24, 2007 the Office accepted appellant’s claim for aggravation of
asthma.
Appellant submitted additional reports from Dr. Casey. On July 14, 2006 Dr. Casey
stated that appellant had occupational asthma and COPD. On October 23, 2006 he diagnosed
2

asthma, and depression/anxiety secondary to occupational asthma and COPD. On January 9,
2007 Dr. Casey diagnosed asthma, hypertension and chronic airway obstruction. In reports dated
July 10 and September 20, 2007, he diagnosed COPD with occupational asthma and chronic
bronchitis.
The Office referred appellant to Dr. Allan R. Goldstein, a Board-certified internist,
specializing in pulmonary diseases, for a second opinion examination and an opinion as to
whether appellant had COPD and, if so, whether or not it was work related. In a January 21,
2008 report, Dr. Goldstein related that appellant suffered an attack of wheezing and shortness of
breath on May 2, 2006 while cleaning up at work. He noted that her shortness of breath persisted
and was brought on by smoke, dust, perfumes and other fumes. Dr. Goldstein stated that
complete pulmonary functions showed a moderate to severe obstructive defect, with significant
improvement following bronchodilators. He opined that appellant had developed occupational
asthma, which was directly related to the dust and fumes to which she was exposed on
May 2, 2006. In a January 18, 2008 work capacity evaluation, Dr. Goldstein diagnosed workrelated asthma, and indicated that appellant was unable to work in extreme temperatures or in
areas with airborne particles, gas or fumes.
The Office asked Dr. Goldstein to clarify his January 21, 2008 report with respect to
whether appellant had COPD. In a letter dated February 4, 2008, Dr. Goldstein stated:
“Appellant does not have COPD. Her symptoms are all related to occupational asthma related to
her job.”
By decision dated February 12, 2008, the Office accepted appellant’s claim for
permanent aggravation of occupational asthma. It denied her claim for COPD, based upon
Dr. Goldstein’s second opinion report.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of her claim, including the fact that the individual is
an employee of the United States within the meaning of the Act; that the claim was filed within
the applicable time limitation; that an injury was sustained while in the performance of duty as
alleged; and that any disability or specific condition for which compensation is claimed is
causally related to the employment injury.2 These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated on a traumatic injury or an
occupational disease.3
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) factual
statement identifying employment factors alleged to have caused or contributed to the presence
1

5 U.S.C. §§ 8101-8193.

2

Joe D. Cameron, 41 ECAB 153 (1989).

3

See Irene St. John, 50 ECAB 521 (1999); Michael E. Smith, 50 ECAB 313 (1999).

3

or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship is generally rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medial certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.4
Section 8123 of the Act provides that, if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician, who shall make an examination.5
ANALYSIS
The Office accepted appellant’s claim for permanent aggravation of occupational asthma.
The underlying issue in this case is whether the claim should be expanded to include COPD.
The Board finds that the case is not in posture for a decision due to a conflict in the medical
evidence.
In a June 15, 2006 report, Dr. Patel provided an interpretation of a complete pulmonary
function study, which revealed normal FEV1, FVC and mild reduction in FEV1/FVC ratio,
suggestive of mild obstructive lung disease. Dr. Casey opined that appellant had COPD with
occupational asthma, and chronic bronchitis. On February 2, 2007 he stated that appellant had a
long-standing history of asthma and COPD, which had been intermittent and mild in nature until
her exposure to dust particles at work. Dr. Casey opined that appellant’s work episode and
chronic disability were directly related to exposures at work.
The Office charged Dr. Goldstein, the second opinion examiner, with the task of
determining whether appellant had COPD and, if so, whether or not it was work related. In his
January 21, 2008 report, he opined that appellant had developed occupational asthma, which was
directly related to the dust and fumes to which she was exposed on May 2, 2006. In a
supplemental report dated February 4, 2008, Dr. Goldstein stated: “Appellant does not have
COPD. Her symptoms are all related to occupational asthma related to her job.”
The Board finds that there is a conflict in the medical opinion evidence between
appellant’s treating physicians and the Office’s second opinion examiner. On the one hand,
appellant’s doctors opined that she suffered from the condition of COPD, which was exacerbated
by exposure to dust and other substances at work. On the other hand, the physician for the
4

Solomon Polen, 51 ECAB 341 (2000).

5

5 U.S.C. § 8123; see Charles S. Hamilton, 52 ECAB 110 (2000).

4

Office opined that appellant did not have COPD, and that her symptoms were related to
occupational asthma. Where there is a conflict of medical opinion between a physician making
an examination for the government and the employee’s physician, the Office must appoint a third
physician to conduct an impartial medical examination to resolve the conflict.6 The case must be
remanded to the Office for further development in order to resolve the conflict. On remand, the
Office will refer appellant, the medical record and a statement of accepted facts, to an
appropriate Board-certified specialist, to obtain a rationalized opinion as to whether appellant has
COPD and, if so, whether there is a causal relationship between the condition and occupational
exposures. Following this and any other development deemed necessary, the Office shall issue
an appropriate decision in the case.
CONCLUSION
The Board finds that the case is not in posture for a decision due to a conflict in the
medical evidence.
ORDER
IT IS HEREBY ORDERED THAT the February 12, 2008 decision of the Office of
Workers’ Compensation Programs is set aside, and the case is remanded for further development
consistent with this decision.
Issued: December 11, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

6

5 U.S.C. § 8123(a).

5

